LAUKA A. CAVAREITA                           M       I
BOAJID CERTIFIED, CIVIL APPELLATE LAW        ^^^^^ _           ^kl                                ■ ,   V. 2I0-S88-2901
T1XAS IIOAKD ni HCAL SE'HTALlZAnOS                                                                      F; 21O-SS8-290S
                                             Cavareita, Katdna & Francis, PL1.C      onr~ .



                                                    March 12.2015                             ,                    Ul
                                                                                        / ., r               /
Bexar County Clerk
Bexar County Courthouse
300 Dolorosa
San Antonio, Tx 78205


ATTN: Appeals/Clerk's Record

RE:       Cause No. 385685; Theresa L Espinoza v Bexar County Hospital District d/b/a University Health
          System; In llie County Court at Law No. 10. Bexar County, Texas; BCHD # 2011 -26; Our File No.
          3815-251


Dear Clerk:


          On March 12, 2015, a Notice of Appeal was filed to perfect an interlocutory appeal of the
Order denying Motion to Dismiss signed by Judge Karen Crouch on February 27. 2015. A copy
of the Order which is the subject of the appeal is attached. This appeal is taken lo the Fourth
Court of Appeals.


          In connection with this appeal. I ask that you prepare a Clerk's Record to include the
following documents (and all documents or exhibits attached thereto):


Plaintiffs Original Petition;
Bexar County Hospital District d/b/a University Health System's Special Exceptions and
Original Answer filed on May 24, 2013;
Bexar County Hospital District d/b/a University Health System's Motion to Dismiss accepted for
filing on November 14, 2014;
Plaintiffs Response to Defendant's Motion to Dismiss filed on December 15. 2014;
Plaintiffs 4590i Section 13.01 (g) Motion filed on December 18.2014;
Order denying Motion to Dismiss signed on February 27, 201 5;
Notice of Appeal;
A copy of this Letter.


          Please contact my office so that arrangements can be made for payment of any fees
incurred in connection with the preparation and filing of the Clerk's Record. Should you have
any questions, I can be reached at 210-588-2901. Thank you for your attention to this matter.

                                                         Sincerely.
  SCANNED                                                 kD
  Date.                   _.                              u
                                                         Laura A. Cavaretla
  Initials:

xc:        Ms. Karen McMurry (via e-mail)
           Rick Sarabia via fax 822-4595




 One Riverwalk Place                    700 N. St. Mary's St., Ste. 1500          San Antonio, Texas 78205
                                          CAUSE NO 385685
                                                                               2815FEB27 P« 2Jtf
 THERESA L. ESPINOZA                                 §               IN THE COUNTY

 VS.                                                 §                AT LAW NUMBER 10
                                                     §
 BEXAR COUNTY HOSPITAL DISTRICT                      §
 d/b/a UNI\'ERSITY HEALTH SYSTEM                     §               BEXAR COUNTY, TEXAS

                                              ORDER


           On the 18th day of December. 2014 came on to be heard Defendant UNIVERSITY

HEALTH SYSTEM'S Motion to Dismiss. All parries appeared by and through their attorney of

record and the Court, after reviewing the pleadings and hearing argument of counsel is of the

opinion that Defendant's Motion to Dismiss should, in all tilings be denied.

           IT IS THEREFORE ORDERED, .ADJUDGED .AND DECREED that the Motion to

Dismiss of Defendant, University Health System is hereby DENIED.




                                         Signed this^
                                                 is^ ' day of fM.                       , 20]5


                                              JUDGE PRESIDING


APPROVED AS TO FORM:



CAVARETTA, KATONA& FRANCIS, PLLC
One Riverwalk Place
700 No. St. Mary's Street, Suite \ 500
San Antonio, Texas 78205
Telephone: (210)588-2901
Facsimile: (210)588-2908
E-Mail: francisr@ckf-lavi.com



       7          L
RICHARD NrFRSNCIS, .JR.
State Bar No. 07359800
The Law Office of Ed Goldner, PC
] 616 San Pedro Ave.
San Antonio, Texas 78212
Telephone: (210)923-1234
Facsimile: (210)785-2498




RiC
State Bar